Citation Nr: 1137977	
Decision Date: 10/12/11    Archive Date: 10/19/11

DOCKET NO.  09-07 112A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for headaches, to include as secondary to a sinus disorder.  

3.  Entitlement to service connection for a sinus disorder.  

4.  Entitlement to service connection for vertigo, to include as secondary to a sinus disorder and bilateral hearing loss.  

5.  Entitlement to service connection for residuals of a laceration to the left wrist.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to March 1982.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2007 and August 2007 rating decisions of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for bilateral hearing loss, headaches, vertigo, laceration to the left wrist and a sinus disorder.  

In July 2011, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  Additionally, the record was held open for 30 days, in which the Veteran submitted additional medical evidence accompanied by a waiver of initial RO consideration.  38 C.F.R. § 20.1304(c) (2011).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  Competent and probative evidence of hearing loss in service, manifestations of sensorineural hearing loss within one year following the Veteran's discharge from service, or of a nexus between the post service bilateral hearing loss disability and service, is not of record.  

3.  Service connection is not in effect for a sinus disorder, and there is no competent and probative evidence of a nexus between the Veteran's headaches and his military service.  

4.  Competent and probative evidence of a nexus between the post service diagnosis of chronic sinusitis and his military service is not of record.  

5.  Competent and probative evidence of vertigo is not of record.  

6.  Competent and probative evidence of residuals of a laceration to the left wrist is not of record.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in service or aggravated by service, nor may sensorineural hearing loss be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1131, 1133, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2011).  

2.  Headaches were not incurred in or aggravated by service, nor are they secondary to the Veteran's sinus disorder.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2011). 

3.  A sinus disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).  

4.  Vertigo was not incurred in or aggravated by service, nor is it secondary to a sinus disorder or bilateral hearing loss.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2011).

5.  Residuals of a laceration to the left wrist was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5.103(a) (West Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  

The Board finds that the VCAA notice requirements have been satisfied by the September 2006 and June 2008 letters.  In these letters, VA informed the Veteran that in order to substantiate a claim for service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed him it had to obtain any records held by any federal agency.  These letters also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the RO told the Veteran that he could obtain private records himself and submit them to VA.  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of; and (5) effective date of the disability.  The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, both the September 2006 and June 2008 letters included the type of evidence necessary to establish a disability rating and effective date for the disabilities on appeal.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 2011); 38 C.F.R. § 3.159 (2011).  In connection with the current appeal, VA has obtained the Veteran's service treatment records and VA outpatient treatment records from April 1995 to June 2011.  A May 2008 VA Decision Review Officer Conference Report shows that the Veteran reported that he had received treatment at the VA Medical Center in Houston since 1982.  The RO requested treatment records dating back to 1982 and the records located, as noted above,were associated with the claims file.  The Veteran was also provided with a VA examination for his claimed residuals of a laceration to the left wrist.  The VA examiner reviewed the Veteran's medical history, recorded pertinent examination findings, and provided conclusions with supportive rationale.  The Board finds that the VA examination report is probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Although an examination or an opinion was not obtained in connection with the Veteran's remaining claims, the Board finds that VA was not under any obligation to provide an examination, as such is not necessary to make a decision on the claims.  Specifically, under the statute, an examination or opinion is necessary to make a decision on the claim when the record (1) contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of the disability; (2) contains evidence which indicates that the disability or symptoms may be associated with the claimant's active duty; and (3) does not contain sufficient medical evidence for VA to make a decision.  See 38 U.S.C.A. § 5103A(d) (West Supp. 2011).  

Here, the evidence does not indicate that the Veteran's remaining disorders may be associated with his active service.  In this case, the Veteran has not brought forth sufficient evidence suggestive of a causal connection between hearing loss, headaches, vertigo, a sinus disorder, and service.  The RO informed the Veteran that he would need medical evidence of a relationship between his claimed disabilities and service, and the Veteran has not provided such evidence nor indicated where such evidence may be found.  

Recently, the Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted under this statute.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278- 1279.  As discussed below, the only evidence indicating a possible association between his bilateral hearing loss, headaches, vertigo, sinus disorder, and service are the Veteran's own conclusory generalized statements, which are contradicted by the evidence of record.  Consequently, VA was not required to afford him an examination as to the etiology of his claimed bilateral hearing loss, headaches, vertigo and a sinus disorder.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims on appeal.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2) (West Supp. 2011); 38 C.F.R. § 3.159(d) (2011); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Decision  
Applicable Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002).  38 U.S.C.A. §§ 1101, 1133, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumptive period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  

Entitlement to service connection for impaired hearing is subject to the requirements of 38 C.F.R. § 3.385, which provide: 

For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  This regulation defines hearing loss disability for VA compensation purposes.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (the threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss).  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  

Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In this instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the clam or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Bilateral Hearing Loss, Headaches, and a Sinus Disorder

The Veteran asserts that service connection is warranted for his bilateral hearing loss, headaches, and sinus disorder.  At the July 2011 hearing, the Veteran testified that he was exposed to acoustic trauma while performing his duties as a multichannel communication equipment operator in service.  He explained that he always encountered loud noises when he was in the field performing his duties, and occasionally he was given hearing protection.  With regards to his claimed headaches, the Veteran testified that he sought treatment in service, specifically while he was stationed at Katterbach, Germany for headaches.  He admitted to having continuous headaches during service and since being discharged from active duty.  Finally with regards to the Veteran's sinus disorder, he indicated during the Board hearing that he started having allergies and sinus problems when he first entered the military.  He stated that he received treatment for his sinus disorder at sick call and continued to receive treatment after discharge from service.  The Veteran contends that his bilateral hearing loss, headaches, and sinus disorder are attributable to his active military service.  

Due to the similar medical history and evidence related to the claims, as well as the similar disposition of the issues, the Board will address them in a common discussion.  

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the grant of service connection for bilateral hearing loss, headaches, and a sinus disorder.  The Veteran is competent to allege that he experienced hearing problems, headaches, and sinus problems while in service; however, his assertions are not credible.  The Veteran's statements are inconsistent with the objective evidence of record.  Review of the Veteran's service treatment records reflects no complaints, treatment, or diagnoses of bilateral hearing loss, headaches, and a sinus disorder.  The service treatment records include records of treatment while the Veteran was stationed in Germany and do not show any treatment for headaches, as contended by the Veteran.  Upon discharge from service, clinical evaluation of the Veteran's ears, sinuses, and head were normal, as reflected on the March 1982 expiration of term of service (ETS) report of medical examination.  Additionally, audiometric testing reflected normal hearing.  See the March 1982 ETS examination report.  

After discharge from service, post service treatment records reflect complaints, treatment, and diagnoses for hearing loss, headaches, and a sinus disorder.  March 2006 VA outpatient treatment records show complaints of headaches and blurred vision.  It was noted that the headaches were located in the left temporal area.  After physical examination, he was assessed with "complaint[s] of headache[s] and blurred vision."  In May 2006, VA outpatient treatment records note a diagnosis of acute sinusitis after having endoscopic sinus surgery (ESS) performed in March 2006.  In May 2009, VA outpatient treatment records categorized the Veteran's sinus disorder as "chronic sinusitis."  Finally, at a June 2011 VA outpatient evaluation for hearing loss, the Veteran was diagnosed with mild to moderate "mixed" hearing loss.  

Based upon the evidence in the claims file, the first time the Veteran's bilateral hearing loss, headaches, and sinus disorder are shown is in May 2011, March 2006, and May 2006 VA outpatient treatment reports, respectively, which is many years following the Veteran's discharge from service.  The Board notes that although the claims file is void of a diagnosis for headaches, it is readily observable by laypersons and does not require medical expertise to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, the Veteran is competent to describe his headaches symptomatology, and such subjective complaints have been documented by the medical evidence of record.  However, the evidence weighs against the claims, in that in-service incurrence is not demonstrated.  

Regarding the Veteran's continuity of symptomatology complaints, the Board acknowledges that the Veteran has contended, in essence, that his bilateral hearing loss, headaches, and sinus disorder have existed since his military service.  The Veteran is competent to state that his bilateral hearing loss developed due to exposure to acoustic trauma during his military service, and his headaches and sinus disorder began during service.  Additionally, the Board is of course, aware of the provisions of 38 C.F.R. § 3.303(b), relating to chronicity and continuity of symptomatology.  

However, the evidence weighs against the Veteran's claims in this regard.  Again, the record establishes that there is no objective medical evidence of hearing loss, headaches, or sinus problems during service or immediately thereafter.  See Voerth v. West, 13 Vet. App. 117, 120-21 (1999) (there must be medical evidence on file demonstrating a relationship between the Veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observations is competent).  The Veteran's service treatment records and the absence of post service treatment reports until many years after service substantiate this.  The absence of evidence in support of an alleged fact clearly is an evidentiary circumstance that weighs against the existence of the alleged fact.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, "evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service."  Id. at 1333.  

Given the service treatment records, which reflect normal findings of the Veteran's hearing, sinuses, and head upon discharge, the absence of complaints or treatments until several years after service, and the absence of any medical evidence relating the Veteran's symptoms to service, the Board finds that the evidence weighs against the Veteran's claims.  Continuity of symptomatology has not been established, and the Veteran's testimony regarding his disabilities more than 29 years after service, standing alone, are not sufficiently credible to provide probative information.  Moreover, there is no probative medical evidence suggesting a link between the Veteran's period of service and his bilateral hearing loss, headaches, and a sinus disorder.  Without evidence of a nexus between the Veteran's military service, his hearing loss, headaches, and a sinus disorder, service connection for bilateral hearing loss, headaches, and a sinus disorder must be denied. 

The Board does not doubt the sincerity of the Veteran's beliefs that he has bilateral hearing loss, headaches, and a sinus disorder, which are attributable to his active military service.  However, the resolution of issues that involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495.  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, bilateral hearing loss, headaches, and a sinus disorder, requires specialized training for a determination as to diagnosis and causation, and are therefore not susceptible of lay opinions on etiology.  

To the extent that the Veteran is also claiming that his headaches are due to his sinus disorder, as alluded to previously, in order for service connection to be granted on a secondary basis, three elements must be present: a current disability, a service-connected disability, and a medical nexus.  See 38 C.F.R. § 3.310(a) (2011).  As determined above, service connection is not warranted for the Veteran's claimed sinus disorder.  Because the Veteran has not been granted service connection for a sinus disorder, his claim of entitlement to service connection for headaches, to include as secondary to his sinus disorder warrant no further consideration in this regard.  38 C.F.R. § 3.310.  

The Board finds that the Veteran's claims for service connection for bilateral hearing loss, headaches, and a sinus disorder cannot be granted because there is no evidence of hearing loss, headaches, or a sinus disorder at the time he separated from service, no evidence of manifestations of sensorineural hearing loss to a compensable degree within one year following his discharge from service, no probative credible evidence of continuity of symptomatology of hearing loss, headaches, and a sinus disorder from the time he separated from service until the first objective showing of hearing loss, headaches, and a sinus disorder more than 24 years after service, and no competent evidence of a nexus between his hearing loss, headaches, a sinus disorder, and his active military service.

For the reasons stated above, the Board finds that a preponderance of the evidence is against the claims for service connection for bilateral hearing loss, sinus disorder, and headaches, to include as secondary to a sinus disorder, and there is no doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


Vertigo and Residuals of a Laceration to the Left Wrist

The Veteran contends that service connection is warranted for his vertigo and laceration of the left wrist.  At the July 2011 Board hearing, the Veteran testified that he injured his left wrist while on active duty after accidentally being pushed into a window in the barracks.  He explained that his hand was placed in a cast after the incident, and he currently has carpal tunnel syndrome due to the in-service injury.  He further added that his vertigo is due to his sinus disorder and bilateral hearing loss.  The Veteran asserts that his vertigo and laceration of the left wrist is attributable to his military service.  

As noted above, service connection is not warranted for the Veteran's bilateral hearing loss and a sinus disorder.  Because the veteran has not been granted service connection for bilateral hearing loss and a sinus disorder, his claim for entitlement to service connection for vertigo, to include as secondary to a sinus disorder and bilateral hearing loss warrants no further consideration in this regard.  38 C.F.R. § 3.310.  

The Board now turns to whether service connection is warranted on a direct basis for the Veteran's claimed vertigo and laceration of the left wrist.  Service treatment records contain no complaints, treatment, or diagnosis of vertigo.  With regards to the Veteran's laceration of the left wrist, in February 1980, the Veteran visited sick call with a laceration on his left wrist.  He reported cutting his wrist after opening a bottle and putting his hand through a window upon returning to the barracks after having a bit too much to drink.  There was noted weakness but no signs of parathesis.  He was assessed with laceration of flexor carpi ulnaris tendon and his left wrist was splinted and dressed.  In March 1980, he was placed on limited duty profile for sixty days due to his left wrist injury.  However, upon discharge from service, clinical evaluation of the Veteran's ears and upper extremities were normal, as reflected on the March 1982 ETS examination report.  

Post service treatment records contain no complaints, findings, or treatment relating to the Veteran's claimed vertigo and residuals of a laceration to the left wrist.  In fact, competent evidence of current disabilities of the two claimed disorders is not present.  In January 2009, the Veteran was afforded a VA examination for his joints and peripheral nerves.  The VA examiner reviewed the claims file, noting that the Veteran sustained a laceration of the left wrist in February 1980 after putting his hand through a window.  The examiner reviewed the claims file and discussed the service treatment records, noting the laceration of the left wrist in service, cutting the flexor carpi ulnaris tendon.  After physical examination of the Veteran, the VA examiner found that the Veteran was neurovascularly sensory intact and that there was no palpable defect of the flexor carpi ulnaris tendon.  The examiner determined that there were no residuals from the scar or the tendon repair associated with his laceration of the left wrist in service.  He noted that although the Veteran has signs and symptoms of carpal tunnel syndrome and trigger finger of the index finger, they are not associated with his prior left wrist injury.  At a July 2009 VA outpatient treatment visit, the Veteran specifically denied having vertigo.  As such, there are no current diagnoses for the Veteran's claimed vertigo and residuals of a laceration of the left wrist.  

The Veteran was informed in September 2006 and June 2008 that he must have evidence of current disabilities for his claimed disorders.  He has not presented any such evidence nor has he provided any information as to where VA could obtain such evidence.  Since there is no competent medical evidence of any current "disability," service connection cannot be granted.  The United States Court of Appeals for Veterans Claims (Court) has held that a condition or injury occurred in-service alone is not enough; there must be a current disability resulting from that condition or injury.  See Chelte v. Brown, 10 Vet. App. 268 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court stated "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," and held "[i]n the absence of proof of a present disability[,] there can be no valid claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992); see Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (symptoms alone, without a finding of an underlying disorder, cannot be service-connected.) 

The Board does not doubt the sincerity of the Veteran's beliefs that he has residuals of a laceration to the left wrist and vertigo, to include as secondary to a sinus disorder and bilateral hearing loss.  However, the resolution of issues that involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, vertigo and residuals of a laceration to the left wrist require specialized training for a determination as to diagnosis and causation, and are therefore not susceptible of lay opinions on etiology.  

For the reasons stated above, the Board finds that a preponderance of the evidence is against the claims of service connection for residuals of a laceration to the left wrist and vertigo, to include as secondary to a sinus disorder and bilateral hearing loss, and there is no doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  



	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for bilateral hearing loss is denied.  

Entitlement to service connection for headaches, to include as secondary to a sinus disorder is denied.  

Entitlement to service connection for a sinus disorder is denied.  

Entitlement to service connection for vertigo, to include as secondary to a sinus disorder and bilateral hearing loss is denied.  

Entitlement to service connection for residuals of a laceration to the left wrist is denied.  



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


